104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Mark A. MORRIS, Appellant,v.FSC SECURITIES CORPORATION, a Georgia Corporation;  EdwardWisner;  Richard Roe;  John Doe, Appellees.Mark A. MORRIS, Appellee,v.FSC SECURITIES CORPORATION, a Georgia Corporation, Appellant,Edward Wisner;  Richard Roe;  John Doe, Defendants.
No. 95-3702, 95-3876.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 24, 1996.Decided Dec. 5, 1996.

Before BOWMAN, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Mark A. Morris appeals the September 26, 1995 order of the District Court1 directing Morris to return certain discovery materials to their original source and directing Morris's counsel to refrain from any use of these materials to support any pending or future litigation.  FSC Securities Corporation cross-appeals the portion of the District Court's order in which the court found that it lacked jurisdiction to enforce a confidentiality agreement signed by the parties.


2
Having considered the record and the briefs and arguments of the parties, we summarily affirm the order of the District Court.


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota